                Case 3:16-cv-02954-LB Document 354 Filed 07/15/19 Page 1 of 3


                                UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA

COURT TRIAL MINUTE ORDER

Case No. 3:16-cv-02954-LB                        Case Name: Grouse River Outfitters Ltd. V Oracle Corp.

Date: July 15, 2019                              Time: 8:22 – 4:36


The Honorable Laurel Beeler

Clerk: Elaine Kabiling                           Court Reporter: JoAnn Bryce / Ana Dub

COUNSEL FOR PLTF: Loren Kieve, Meng Xi and Stephen Susman
COUNSEL FOR DEFT: Sarah Ray, Alicia Jovais, Diana Aguilar and Elyse Greenwald


                                                 Further Trial:

PROCEEDINGS:
***See Attached Trial Log***


WITNESSES:
Glenn Fallis


ADMITTED EXHIBITS:
#264 - 268




Case No: 16-cv-2954         Case Name: Grouse River Outfitters Ltd. v Oracle Corporation
                  Case 3:16-cv-02954-LB Document 354 Filed 07/15/19 Page 2 of 3



                                 UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA

                              TRIAL LOG, EXHIBIT and WITNESS LIST

 JUDGE:                              PLAINTIFF ATTORNEY:                    DEFENSE ATTORNEY:
 Laurel Beeler                       Loren Kieve, Stephen Susman,           Sarah Ray, Alicia Jovais,
                                     Meng Xi                                Scott Gattey, Diana Aguilar,
                                                                            Elyse Greenwald
 TRIAL DATE:                         REPORTER(S):                           CLERK:
 07/15/2019                          JoAnn Bryce / Ana Dub                  Elaine Kabiling

 PLF    DEF TIME
 NO.    NO. OFFERED             ID      ADM     DESCRIPTION
                                                Court and counsel are present in open court. Court and
                 8:22 AM                        counsel discuss jury instructions and verdict forms as set
                                                forth on the record.
                 9:00 AM                        Court stands in brief recess.
                                                Court and counsel are present in open court. Court and
                 10:06 AM                       counsel further discuss jury instructions and verdict forms as
                                                set forth on the record.
                 10:11 AM                       Court stands in brief recess.
                                                Court and counsel are present in open court. Court and
                 10:33 AM                       counsel further discuss jury instructions and verdict forms as
                                                set forth on the record.
                 10:35 AM                       Court stands in brief recess.
                                                Court, counsel and jury are present in open court. Defendant
                 10:48 AM                       rests. GLENN FALLIS, previously sworn, is recalled as a
                                                rebuttal witness.
                                                Grouse River Outfitters NetSuite Estimate 2500376
 264             7/15/2019        X       X
                                                (February 6, 2014)
                                                Grouse River Outfitters NetSuite Estimate 2500376
 265             7/15/2019        X       X
                                                NEW (February 14, 2014)
                                                Grouse River Outfitters NetSuite Estimate 2500376
 266             7/15/2019        X       X
                                                (March 19, 2014)
                                                Grouse River Outfitters NetSuite Estimate 2500376
 267             7/15/2019        X       X
                                                (March 21, 2014)
                                                Grouse River Outfitters NetSuite Estimate 2500376
 268             7/15/2019        X       X
                                                (March 26, 2014)
                 11:12 AM                       Cross-examination.
                                                Re-direct examination. Witness is thanked and excused.
                 11:37 AM
                                                Court instructs jury on the applicable laws herein.
                 12:02 PM                       Court takes a brief recess.


Case No: 16-cv-2954          Case Name: Grouse River Outfitters Ltd. v Oracle Corporation
               Case 3:16-cv-02954-LB Document 354 Filed 07/15/19 Page 3 of 3


                      TRIAL LOG, EXHIBIT and WITNESS LIST CONTINUED

 PLF   DEF DATE/TIME
 NO.   NO. OFFERED           ID     ADM      DESCRIPTION
                                             Court and counsel are present in open court. Outside the
              12:03 PM                       presence of the jury, Court and counsel discuss legal matters
                                             as set forth on the record. Court stands in recess.
                                             Court, counsel and jury are present in open court. Counsel
              12:23 PM                       for Plaintiff gives their opening argument to the ladies and
                                             gentlemen of the jury.
                                             Counsel for the Defendant gives their closing argument to
              1:06 PM
                                             the ladies and gentlemen of the jury.
              2:06 PM                        Court stands in brief recess.
                                             Outside the presence of the jury, court and counsel discuss
              2:07 PM
                                             exhibits as set forth on the record. Court stands in recess.
                                             All are again present in open court. Counsel for the Plaintiff
              2:16 PM                        gives their final argument to the ladies and gentlemen of the
                                             jury.
                                             (Not Reported) The jury retires into the jury room and
              2:35 PM                        deliberations commence. The court stands in recess to await
                                             the jury’s call.
                                             Court, counsel and jury are present in open court. Court
                                             addresses jury and the jury confirms that a verdict has
              4:23 PM
                                             been reached. The verdict is published. At the courts
                                             direction, the jury is polled.
              4:28 PM                        The jury is thanked and excused. Court adjourns.




Case No: 16-cv-2954       Case Name: Grouse River Outfitters Ltd. v Oracle Corporation
